Exhibit 10.2


M/I HOMES, INC. 2004
EXECUTIVE OFFICERS COMPENSATION PLAN




1. Purpose. The purpose of the M/I Homes, Inc. 2004 Executive Officers
Compensation Plan (the “Plan”) is to advance the interests of M/I Homes, Inc.
(the “Company”) by providing annual incentive cash awards to the executive
officers of the Company based upon the achievement of pre-established
quantitative corporate performance goals. The Plan is a performance-based
compensation plan as defined in Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), and payments under the Plan are intended to
qualify for tax deductibility under Section 162(m).


2. Effective Date of Plan. The Plan shall be effective as of January 1, 2004,
upon approval of the Plan by the shareholders of the Company.


3. Plan Administration. The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”). Each member of
the Committee shall be an “outside director” within the meaning of Section
162(m) of the Code. The Committee shall have full power and authority, subject
to the provisions of the Plan and applicable law, to (a) grant awards under the
Plan to the executive officers of the Company; (b) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it deems necessary
or advisable for the proper administration of the Plan; (c) construe, interpret
and administer the Plan and any instrument or agreement relating to the Plan;
and (d) make all other determinations and take all other actions necessary or
advisable for the proper administration of the Plan. Unless otherwise expressly
provided in the Plan, each determination made and each action taken by the
Committee pursuant to the Plan or any instrument or agreement relating to the
Plan (i) shall be within the sole discretion of the Committee; (ii) may be made
at any time; and (iii) shall be final, binding and conclusive for all purposes
on all persons, including, but not limited to, participants in the Plan, their
legal representatives and beneficiaries and employees of the Company.


4. Eligibility. The Chairman/Chief Executive Officer/President, the Vice
Chairman/Chief Operating Officer, the Senior Vice President/Chief Financial
Officer and any other executive officer of the Company shall be eligible to be
selected by the Committee to be granted awards under the Plan.


5. Awards. Each calendar year (the “Plan Year”), the Committee shall designate
the following:


5.1. The executive officers who will participate (the “Participants”) in the
Plan for the Plan Year.


5.2. The Performance Goals, as defined herein, to be met by the Company for
Participants to earn awards for the Plan Year and one or more Award Formulas, as
defined herein, used to calculate awards based on the Performance Goals.


6. Award Formulas and Performance Goals. For each Plan Year, the Committee shall
establish for each Participant one or more objective compensation formulas or
matrixes (the “Award Formulas”) based on the achievement of performance goals
(the “Performance Goals”), the outcome of which is substantially uncertain at
the time so established against which actual performance is to be measured to
determine the amount of awards. The Performance Goals shall include (but not be
limited to) corporate financial criteria such as income before income taxes, net
income, return on equity and return on assets during one or more years and other
performance criteria such as homebuyer satisfaction ratings during one or more
years. The Committee shall have the discretion to determine whether the Award
Formulas will be based upon any one or more of the Performance Goals. The level
of achievement of the Performance Goals at the end of the Plan Year will
determine the amount of each Participant’s award under the Award Formulas.



       

--------------------------------------------------------------------------------

 

  7. Determination and Payment of Awards.


7.1. As soon as practicable after the end of the Plan Year, the Committee will
determine the amount of the award earned by each Participant under the Award
Formulas. Payments will be made promptly after determination of the awards by
the Committee unless payment of an award has been deferred pursuant to the Plan.
Such Committee determination must include a certification in writing that the
Performance Goals and any other material terms of the Award Formulas were in
fact satisfied and that the award has been calculated in accordance with the
Award Formulas. The minutes of the Committee meeting (or any action by written
consent) shall satisfy the written certification requirement.


7.2. Awards under the Plan will be paid to the Participants in cash or deferred
as provided for in Section 9.7 of this Plan.


7.3. A Participant who terminates employment, either voluntarily or
involuntarily, before the payment date for awards for the Plan Year is thereby
ineligible for an award under the Plan; however, the Committee may, in its sole
and complete discretion, determine to pay an award in the event termination was
the result of death, sole disability, retirement, a reduction in work force, or
Change of Control as defined in the Company’s Executives’ Deferred Compensation
Plan.


7.4. Notwithstanding anything herein to the contrary, the maximum dollar amount
that may be awarded under this Plan for any Plan Year to any Participant may not
exceed an amount equal to five times such participant’s 2004 base salary.


8. Termination, Suspension or Modification of the Plan. The Board of Directors
may, in its sole absolute discretion, at any time, with or without notice,
modify, amend, suspend or terminate the Plan in whole or in part. However, the
impact of any such modification, amendment, suspension or termination during a
Plan Year will be weighed against the requirements of Section 162(m). The
Committee is expressly permitted to make any amendment to the Plan which is not
in violation of the law that is required to conform the Plan to the requirements
of Section 162(m). The Committee may also correct any defect, supply any
omission, or reconcile any inconsistency in the Plan in the manner and to the
extent it shall deem desirable to carry the Plan into effect.


9. Miscellaneous.


9.1. No Assignments. No award under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of a
Participant prior to actually being received by such Participant or his/her
designated beneficiary, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge, or otherwise dispose of any right to such
award shall be void.


9.2. No Right of Employment. Neither the adoption of the Plan nor the
determination of eligibility to participate in the Plan nor the granting of an
award under the Plan shall confer upon any Participant any right to continue in
the employ of the Company or any of its subsidiaries or interfere in any way
with the right of the Company or the subsidiary to terminate such employment at
any time.


9.3. No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company.


9.4. Tax Withholding. The Company shall have the right to withhold the amount of
any tax attributable to amounts payable under the Plan.


9.5. Governing Law. The Plan and all determinations under the Plan shall be
governed by and construed in accordance with the laws of the State of Ohio.

  2   

--------------------------------------------------------------------------------



9.6. Other Plans. Nothing in this Plan shall be construed as limiting the
authority of the Committee, the Board of Directors, the Company or any
subsidiary of the Company to establish any other compensation plan or in any way
limiting its or their authority to pay bonuses or supplemental compensation to
any persons employed by the Company or a subsidiary of the Company, whether such
person is a Participant in this Plan and regardless of how the amount of such
compensation or bonus is determined.


9.7. Deferrals of Awards. A Participant may elect to defer payment of his/her
cash award under the Plan if deferral of any award under the Plan is permitted
pursuant to the terms of a deferred compensation program of the Company existing
at the time the election to defer is permitted to be made, and the Participant
complies with the terms of such program.


9.8. Section 162(m). It is the intention of the Company that all payments made
under the Plan shall fall within the “performance-based compensation” exception
contained in Section 162(m) of the Code. Thus, unless the Board of Directors
expressly determines otherwise, if any Plan provision is found not to be in
compliance with such exception, that provision shall be deemed to be amended so
that the provision does comply to the extent permitted by law, and in every
event, the Plan shall be construed in favor of its meeting the
“performance-based compensation” exception contained in Section 162(m) of the
Code.


  3   